                          Case 19-10479-KG             Doc 304      Filed 06/14/19        Page 1 of 2



                              IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

         In re:                                                      Chapter 11

         F+W MEDIA, INC., et al.,1                                   Case No. 19-10479 (KG)

                                            Debtors.                 (Jointly Administered)

                                                                     Ref. Docket Nos. 80, 157 & 204

             NOTICE OF SUCCESSFUL BIDDERS FOR THE COMMUNITIES BUSINESS LINE

                       PLEASE TAKE NOTICE that, on March 26, 2019, the above-captioned debtors
         and debtors in possession (collectively, the “Debtors”) filed the Debtors’ Motion for Orders:
         (I) Approving (A) Bidding Procedures for the Sale of the Debtors’ Assets Related to the
         Communities Business Line; and (B) Form and Manner of Notices; (II) Scheduling Dates to
         Conduct Auction and Hearing to Consider Final Approval of Sale, Including Treatment of
         Executory Contracts and Unexpired Leases; and (III) Granting Related Relief; and
         (IV)(A) Approving the Sale of the Acquired Assets; (B) Authorizing Assumption and Assignment
         of Executory Contracts and Unexpired Leases; and (C) Granting Related Relief [D.I. 80] (the
         “Bidding Procedures Motion”) with the United States Bankruptcy Court for the District of
         Delaware (the “Court”).

                        PLEASE TAKE FURTHER NOTICE that, on April 15, 2019, the Court
         entered that certain Order (I) Approving (A) Bidding Procedures for the Sale of the Debtors’
         Assets Related to the Communities Line; and (B) Form and Manner of Notices Related Thereto;
         and (II) Scheduling Dates to Conduct Auction and Hearing to Consider Final Approval of Sale,
         Including Treatment of Executory Contracts and Unexpired Leases [D.I. 157] (the “Bidding
         Procedures Order”)2 authorizing and approving the Bidding Procedures Motion.

                        PLEASE TAKE FURTHER NOTICE that, on May 8, 2019, the Debtors filed
         that certain Notice of Filing of Proposed Form of Sale Order [D.I. 204] (“Notice”). A proposed
         form of order approving the Sale of the Acquired Assets was attached to the Notice as Exhibit A
         (the “Proposed Sale Order”).




         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: New Publishing Holdings, Inc. (4101); F+W Media, Inc. (5953); F+W Subscription Services, LLC
         (3663); F+W Trade Show & Events, LLC (0268); F+W OH e-Commerce, LLC (3762); Former Quilting Inc. (7854);
         The Writers Store, Inc. (6951); F & W Media International Limited (UK Registered No. 04003207); and F+W NH
         e-Commerce, LLC (9731). The headquarters for the above-captioned Debtors is 1140 Broadway, 14th Floor, New
         York, New York 10001.
         2
           Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
         Bidding Procedures Order.
01:24602161.1
                       Case 19-10479-KG        Doc 304      Filed 06/14/19   Page 2 of 2



                        PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures
         Order, the Debtors held an Auction for the Sale of the Acquired Assets on June 13, 2019 at 10:00
         a.m. (ET) at the offices of Young Conaway Stargatt & Taylor, LLP, 1000 North King Street,
         Rodney Square, Wilmington, Delaware 19801.

                      PLEASE TAKE FURTHER NOTICE that the Successful Bidder and the
         Backup Bidder for each category of Acquired Assets are set forth on Exhibit A attached hereto.

                    PLEASE TAKE FURTHER NOTICE THAT THE DEBTORS INTEND TO
         PRESENT REVISED FORMS OF THE PROPOSED SALE ORDER REFLECTING THE
         TERMS OF THE SUCCESSFUL BIDS AT A HEARING SCHEDULED TO BE HELD
         ON JUNE 17, 2019 AT 3:00 P.M. (ET) BEFORE THE HONORABLE KEVIN GROSS, IN
         THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
         DELAWARE, 824 N. MARKET STREET, 6th FLOOR, COURTROOM NO. 3,
         WILMINGTON, DELAWARE 19801.

         Dated:   June 14, 2019
                  Wilmington, Delaware            /s/ Elizabeth S. Justison
                                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                  Pauline K. Morgan (No. 3650)
                                                  Kenneth J. Enos (No. 4544)
                                                  Elizabeth S. Justison (No. 5911)
                                                  Allison S. Mielke (No. 5934)
                                                  Jared W. Kochenash (No. 6557)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253

                                                  Counsel to the Debtors and
                                                  Debtors in Possession




01:24602161.1
                                                        2
